DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-54, 57-60 and 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the side wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the end portion of the battery pack" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Lines 2-6 introduce first and second pin terminals and first and second battery terminals.  However claim 46 already introduces “terminals”.  It is unclear if the terminals of claim 51 are further defining the terminals of claim 46 as they are currently presented as separate elements.    
Claim 52 recites the limitations "the side wall" and “the inner wall” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 53 recites the limitations "the rear wall" and “the detection module”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 54 recites the limitation "the lower wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the first fastening member" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "the first fastening member" should read: "the first fixing member".
Claim 61 recites the limitation "the housing of the battery pack" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the lower portion of the cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-45 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2016/0336557).
Regarding claim 44, Miller discloses a handle assembly for a garden tool (Figure 1 shows a garden tool in the form of a string trimer with a handle assembly defined as the end of the assembly to include both assemblies 14 and 20), the handle assembly comprising: a housing, the housing having a gripping portion defining an extension direction (See annotated figure 1), the housing defining a cavity (40, figure 3) for detachably mounting a battery pack (26, ¶0034), the battery pack being configured to be inserted into the cavity along the extension direction of the gripping portion.

    PNG
    media_image1.png
    586
    925
    media_image1.png
    Greyscale

Annotated figure 1
Regarding claim 45, Miller discloses the housing further including an operating portion (See annotated figure 1 above) disposed at one end of the gripping portion close to the battery pack (As all the elements are within the defined handle assembly, all the elements are considered close to each other), the housing further internally including a control panel unit arranged below the operating portion (Figure 10 shows a control panel 98 below the defined top and bottom as shown in annotated figure 1 above).

Regarding claim 62, Miller discloses a lower portion of the cavity includes a battery operating mechanism (42), the battery operating mechanism including an operating key (44) and a reset member (Spring as disclosed in ¶0037) pressing against the operating key, the battery pack defining a groove portion matching with the operating key, the operating key being clamped with the groove portion under the action of the reset member to lock the battery pack in the cavity (¶0037 discloses a spring loaded member that mates with the battery pack to hold it in the cavity of the housing.  The spring loaded member is considered to be at a lower portion of the cavity as it is near the defined bottom as depicted in annotated figure 1).

Claim(s) 44-45 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (USPN 5351565).
Regarding claim 44, Wada discloses a handle assembly for a garden tool (Figure 10 shows a handle assembly including and between grips 183 and 203), the handle assembly comprising: a housing, the housing having a gripping portion (203) defining an extension direction, the housing defining a cavity 

Regarding claim 45, Wada discloses the housing further including an operating portion (241/243) disposed at one end of the gripping portion close to the battery pack, the housing further internally including a control panel unit arranged below the operating portion (Figure 16 shows control panel units 233/235 internal and below operation portions 241/243).

Regarding claim 63, Wada discloses a garden tool comprising: a link assembly (23); a working mechanism (17)arranged at one end of the link assembly; and a power mechanism (21) arranged at the other end of the link assembly, the power mechanism including a gasoline engine, the gasoline engine having an electric starting system (Column 5 lines 1-5), the electric starting system having a starting motor (71), the garden tool further including a handle assembly (Figure 10 shows a handle assembly including and between grips 183 and 203), the handle assembly comprising: a housing, the housing having a gripping portion (203) defining an extension direction, the housing defining a cavity (193) for detachably mounting a battery pack (batteries 191), the battery pack being configured to be inserted into the cavity along the extension direction of the gripping portion; the battery pack supplying power to the starting motor (Column 5 lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2016/0336557) or Wada (USPN 5351565).
Regarding claim 61, the claim limitations are drawn to the battery pack and no longer to the handle assembly of the invention.  Therefore, claim 61 is no longer considered to further limit the invention of the handle assembly as the claimed components of the battery pack do not influence the handle assembly structure.  As such, any known battery pack configuration in the prior art field of batteries would be considered analogous art and would meet the claim limitations.   
	 Examiner takes official notice that the broadly claimed battery pack components of claim 61 are old and well known in the battery pack art.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have merely used an old and well known battery pack configuration with in place of the batteries of Miller or Wada.  

Allowable Subject Matter
Claims 46-60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurr (USPN 10819192).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671